t c summary opinion united_states tax_court gil g and patrocenia c santilla petitioners v commissioner of internal revenue respondent docket no 2485-03s filed date gil g santilla pro_se donna l pahl for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are entitled to a dependency_exemption deduction for their daughter beverly santilla ms santilla some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in san diego california on the date the petition was filed in this case petitioners filed a joint federal_income_tax return for taxable_year on their return petitioners claimed a dependency_exemption deduction for each of their three children in the notice_of_deficiency respondent disallowed all of the claimed dependency_exemption deductions respondent has conceded that petitioners are entitled to two of the deductions but respondent argues that petitioners are not entitled to the third deduction for ms santilla ms santilla was born on date and turned years old during the year in issue during ms santilla was a student at san diego miramar college sdmc in the spring semester from january through may ms santilla completed nine units in the fall semester from august through december ms santilla completed six units according to sdmc requirements students with units are half-time students with units are time and students with units are full-time throughout the year ms santilla was employed by charlotte russe carmel mountain preschool and kindercare learning centers ms santilla filed a federal_income_tax return for taxable_year on which she reported gross_income of dollar_figure subject_to restrictions not applicable here a taxpayer is entitled to a dependency_exemption deduction for a dependent who meets one of two requirements in a given taxable_year sec_151 c the dependent must either a have gross_income during the year in an amount that is less than the exemption_amount or b be a child of the taxpayer who meets the age requirement sec_151 b to meet the age requirement the child must be under the age of at the end of the year or a full-time_student under the age of sec_151 to be a full-time_student within the meaning of the statute the child must be enrolled for the number of hours or courses which is considered to be full-time attendance in at least some part of different months of the year sec_1_151-3 income_tax regs ms santilla does not meet the first requirement for a dependency_exemption under sec_151 ms santilla had gross_income of dollar_figure during which is in excess of the exemption_amount for that year dollar_figure sec_151 revproc_99_42 sec_3 1999_2_cb_568 ms santilla also does not meet the second requirement for a dependency_exemption under sec_151 although ms santilla was a student at sdmc during both the spring and fall semesters she was not enrolled as a full-time_student at any time during the year sdmc requires that full-time students take units during the semester ms santilla never completed more than units during any one semester because ms santilla did not meet either of the requirements for a dependency_exemption under sec_151 petitioners are not entitled to a dependency_exemption deduction for her during the taxable_year sec_151 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
